PER CURIAM:
After oral argument and careful consideration, we readily conclude that the judgment of the district court is due to be affirmed. With respect to Counts III and IV of the complaint, we conclude that we are bound by our prior panel opinion in United States ex rel. Body v. Blue Cross and Blue Shield of Alabama, Inc., 156 F.3d 1098 (11th Cir.1998). Accordingly, defendants are immune with respect to the allegations of Counts III and IV.
With respect to Counts I and II, we conclude that the district court committed no reversible error in dismissing those counts for failure to comply with Fed. R.Civ.P. 9(b).
Accordingly, the judgment of the district court is
AFFIRMED.